  

 

rere
\2 m4
UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK. |
UNITED STATES OF AMERICA |e
PROTECTIVE ORDER
Vv.
20 Cr. 449 (JFK)
ALFREDO GARCIA,
Defendant.

 

 

Upon the application of the United States of America, Audrey Strauss, Acting United States
Attorney for the Southern District of New York, Assistant United States Attorney Kedar S. Bhatia,
of counsel, and with the consent of defendant Alfredo Garcia, through Donald Vogelman, Esq.,
his counsel, for an order limiting the dissemination of certain discovery produced in connection
with the above-captioned case that contains sensitive information regarding third parties (the
“Confidential Disclosure Information”), it is hereby ORDERED that:

l. The Government will designate certain discovery as Confidential Disclosure
Information and the Government’s designation will be controlling absent contrary order of the
Court.

2, Confidential Disclosure Information shall not be disclosed by the defendant or
defense counsel, including any successor counsel (“defense counsel”) other than as set forth herein,
and shall be used by defense counsel and the defendant solely for the purpose of defending this
criminal action.

3. The defendant and defense counsel are precluded from disseminating any disks
containing the Confidential Disclosure Information, and any and all printouts and/or digital
versions of the Confidential Disclosure Information (and any copies and/or screenshots) to anyone
beyond the defendant, defense counsel, investigative, secretarial, clerical, and paralegal personnel

employed full-time or part-time by defense counsel, independent expert witnesses, investigators,

LO- 120 Il

oer: eecnentnfienen ae AAR

 

 

 
O@asel 2acceG0S499]5RK Dooumeshidd AiteniOzu20 Rages
or advisors retained by the defense counsel in connection with this action, and other prospective
witnesses and their counsel, to the extent deemed necessary by defense counsel, for the purpose of
defending this criminal action, and such other persons as hereafter may be authorized by the Court
upon motion by the defendant.

4. The defendant and defense counsel are precluded from disseminating any disks
containing the Confidential Disclosure Information, and any and all printouts and/or digital
versions of the Confidential Disclosure Information (and any copies and/or screenshots) to any
named defendant who has not yet been apprehended or any such defendant’s counsel.

5. The defendant and defense counsel are precluded from using any disks containing
the Confidential Disclosure Information, and any and all printouts and/or digital versions of the
Confidential Disclosure Information (or any copies or screenshots) for any purpose other than
defending this criminal action.

6. The defendant and defense counsel must destroy or return any disks containing the
Confidential Disclosure Information, and any and all printouts and/or digital versions of the
Confidential Disclosure Information (including all copies), at the conclusion of the trial of this
matter or when any appeal has terminated and the judgment has become final, subject to defense
counsel’s obligation to retain client files under the Rules of Professional Conduct.

7. This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.

[Remainder intentionally blank]
oe

Oased. 2P0Gr004499)5RK DdoumeshiOsd Aritedin24720 RageBots
8, The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.

Dated: New York, New York

 

 

 

October 21, 2020
AUDREY STRAUSS COUNSEL FOR
Acting United States Attorney ALFREDO GARCIA
for the Southern District of New York 2
Ges e (
By: By: 4 adn
Kedar S. Bhatia Donald Vogelman’. Esq.

Assistant United States Attorney

SO ORDERED:

FT Koester Jo)2 /2 O

HE HONORABLE JOHN F. KEENAN
UNITED STATES DISTRICT JUDGE

a a
a eee eee SP SR VERGE EY ERR

 
